18.44 (Rev. 06/17) Case 4:19-cv-004 8 TPP HOV ER SHER O42 Page 1 of 1

The JS 44 civil cover sheet and the information contained herein neither sep lae nor supplement the ailing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

 

I. (a) PLAINTIFFS DEFENDANTS ;
G.H., a minor, by and through his parent and legal guardian, GREGORY HENRY; R.L., a minor, by and SIMONE MARSTILLER, in her official capacity as Secretary of the Florida Department of Juvenile
through her parent and legal guardian, ANGEL CARTER; B.W., a minor, by and through her parent and Justice; and the FLORIDA DEPARTMENT OF JUVENILE JUSTICE, an agency of the State of Florida,
legal guardian, LEROI LUZUNARIS; on behalf of themselves and all persons similarly situated;
(b) County of Residence of First Listed Plaintiff Volusia County of Residence of First Listed Defendant Leon
(EXCEPT IN U.S. PLAINTIFF CASES) (IN U.S. PLAINTIFF CASES ONLY)

NOTE: INLAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

(c) Attorneys (Firm Name, Address, and Telephone Number) Attorneys (If Known)
Andréa Costello; Florida Legal Services

122 E. Colonial Drive, Suite 100
Orlando, FL 32801 unknown
(407) 801-0332

 

 

II. BASIS OF JURISDICTION (Place an “X” in One Box Only) III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
(For Diversity Cases Only) and One Box for Defendant)
O 1 US. Government 3° Federal Question PTF DEF PTF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State a1 G1 Incorporated or Principal Place o4 04
of Business In This State
GO 2° US. Government O04 Diversity Citizen of Another State 2 © 2 Incorporated and Principal Place os os
Defendant (Indicate Citizenship of Parties in Item II) of Business In Another State
Citizen or Subject of a O3 © 3- Foreign Nation o6 O86
Foreign Country

 

 

 

   

Click here for: Nature of Suit Code Descriptions.

           

 
      
  
   

   

 

  
 

 

© 110 Insurance PERSONAL INJURY PERSONAL INJURY  |( 625 Drug Related Seizure © 422 Appeal 28 USC 158 © 375 False Claims Act
© 120 Marine © 310 Airplane © 365 Personal Injury - of Property 21 USC 881 | 423 Withdrawal O 376 Qui Tam (31 USC
© 130 Miller Act © 315 Airplane Product Product Liability © 690 Other 28 USC 157 3729(a))
© 140 Negotiable Instrument Liability © 367 Health Care/ © 400 State Reapportionment
© 150 Recovery of Overpayment | (1 320 Assault, Libel & Pharmaceutical © 410 Antitrust
& Enforcement of Judgment Slander Personal Injury © 820 Copyrights © 430 Banks and Banking
© 151 Medicare Act © 330 Federal Employers’ Product Liability © 830 Patent © 450 Commerce
© 152 Recovery of Defaulted Liability © 368 Asbestos Personal © 835 Patent - Abbreviated © 460 Deportation
Student Loans © 340 Marine Injury Product New Drug Application | 470 Racketeer Influenced and
(Excludes Veterans) 1 345 Marine Product Liability © 840 Trademark Corrupt Organizations
© 153 Recovery of Overpayment Liability PERSONAL PROPERTY {, iC 480 Consumer Credit
of Veteran’s Benefits © 350 Motor Vehicle © 370 Other Fraud a air Labor Standards © 861 HIA (1395ff) 490 Cable/Sat TV
© 160 Stockholders’ Suits ©) 355 Motor Vehicle © 371 Truth in Lending Act O 862 Black Lung (923) © 850 Securities/Commodities/
© 190 Other Contract Product Liability © 380 Other Personal © 720 Labor/Management 863 DIWC/DIWW (405(g)) Exchange
© 195 Contract Product Liability | 360 Other Personal Property Damage Relations © 864 SSID Title XVI CG 890 Other Statutory Actions
O 196 Franchise Injury © 385 Property Damage © 740 Railway Labor Act OF 865 RSI (405(g)) © 891 Agricultural Acts
© 362 Personal Injury - Product Liability © 751 Family and Medical © 893 Environmental Matters
Medical Malpractice Leave Act © 895 Freedom of Information

  
 
  

 
 
 

 
    

 

 

Cry 8 LIS 790 Other Labor Litigation Act

© 210 Land Condemnation (& 440 Other Civil Rights Habeas Corpus: © 791 Employee Retirement © 870 Taxes (U.S. Plaintiff O 896 Arbitration
© 220 Foreclosure 0 441 Voting © 463 Alien Detainee Income Security Act or Defendant) OG 899 Administrative Procedure
Gi 230 Rent Lease & Ejectment © 442 Employment © 510 Motions to Vacate © 871 IRS—Third Party Act/Review or Appeal of
© 240 Torts to Land © 443 Housing/ Sentence 26 USC 7609 Agency Decision
© 245 Tort Product Liability Accommodations OG 530 General © 950 Constitutionality of
© 290 All Other Real Property © 445 Amer. w/Disabilities - | 535 Death Penalty State Statutes

Employment Other: © 462 Naturalization Application

© 446 Amer. w/Disabilities -] 540 Mandamus & Other [0 465 Other Immigration
Other © 550 Civil Rights Actions

© 448 Education © 555 Prison Condition
1 560 Civil Detainee -

Conditions of

 

 

 

 

 

Confinement
V. ORIGIN (Place an “X” in One Box Only)
{1 Original 2 Removed from O 3 > Remanded from O 4 Reinstatedor © 5 Transferred from © 6 Multidistrict © 8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -

(specify) Transfer Direct File
Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
42 USC Section 1983; 42 USC Section 12131; 29 USC Section 794
Brief description of cause:
Defs’ policies and practices re: solitary confinement are cruel and unusual punishment and discriminatory

VI. CAUSE OF ACTION

 

 

 

 

VII. REQUESTED IN G4 CHECK IF THIS IS A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R.Cv.P. JURY DEMAND: Yes No
VIII. RELATED CASE(S) s
instructi A
IF ANY ; Cee MMHT, ce DOCKET NUMBER

 

SIGNATURE nnn 2. we Co. / |

RECEIPT # AMOUNT APPLYING IFP JUDGE MAG. JUDGE

 

 
